Gilfillan, C. J.
Defendants were indicted for placing obstructions upon a railroad track. They objected to any evidence being introduced, on the ground that the indictment does not state facts sufficient to constitute a public offense. The specific objection to the indictment is that it does not state with certainty that the obstructions were placed on the track. It states that the defendants did “willfully, wrongfully, maliciously, and feloniously place an obstruction, to wit, five piles of large, heavy, oak, railway cross-ties, all of which piles being within a distance of seven hundred feet upon the track of a certain railway,” etc. The want of a comma after the word “feet” confuses somewhat the meaning of the sentence. Punctuation, though frequently of use in determining the meaning of sentences, is not, nor is its absence, always controlling. Courts frequently disregard it, and sometimes supply it, especially where it is necessary in order to give a meaning to the words. In this instance, the words “place an obstruction” must be held to refer to the words “upon the track,” etc., else the sentence begun is not completed, and the words really have no meaning. But they have a clear meaning if we supply a comma at the point suggested. While its absence may make a more careful reading necessary to get at the meaning, we do not see how any one could be misled, or could arrive at any other meaning than that the defendants placed the ties' upon the track.
Whether the facts stated by the juror Aamodt, on being challenged, made a case of implied bias, within the statute, or not, his rejection could not, so far as the record shows, have prejudiced the defendants. They had no right to any particular juror being selected, provided they had an impartial jury to try their case, and, nothing appearing to the contrary, it is to be presumed that the jury was impartial. See Thomp. Trials, § 120, and cases cited.
Each of the defendants, when sworn in his own behalf, admitted doing the acts constituting the offense, so that the jury could not, (without violating their oaths,) do else than convict.
Two of the defendants were each fifteen years old, and the other sixteen years old, so that they were presumed, under the Penal *546Code, (sections 15-17,) to be responsible for their acts. There was no attempt to remove the presumption by proof of less mental capacity than boys of their age ordinarily have, or that they had not sufficient capacity to understand what they did, or to know its wrongfulness. Their own testimony that they did not know it was wrong to put the ties on the track, and did not know that the ties might throw the train off the track, and injure the passengers, did not, in the absence of any evidence upon the question of their general mental capacity, raise any issue as to their responsibility for their acts, for the jury to pass on. It did not tend to prove either of them to have been an idiot, imbecile, lunatic, or insane person, or that he was laboring under such a defect of reason as not to know the nature and quality of the act he was doing, or not to know that the act was wrong. Pen. Code, § 19.
There was no error, therefore, in the charge of the court, or in its refusals to charge.
The case will be remanded to the court below for further proceedings.
Vanderburgh, J., took no part in the decision.
(Opinion published 55 N. W. Rep. 741.)